 OIL WORKERS LOCAL 7-103 (DAP, INC.)Oil, Chemical and Atomic Workers InternationalUnion, and its affiliate Local No. 7-103, AFL-CIO, CLC (DAP, Inc., a Subsidiary of Plough,Inc.) and James V. Coggin, Jr., attorney forDAP, Inc. Case 9-CB-51039 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 10 August 1983, Administrative Law JudgeJulius Cohn issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe administrative law judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Oil, Chemi-cal and Atomic Workers International Union andits Affiliate Local No. 7-103, AFL-CIO, CLC,Dayton, Ohio, its officers, agents, and representa-tives, shall take the action set forth in the Order.' Member Dennis agrees that the Respondent violated Sec. 8(bX1XA)of the Act by fining employees Britton and Miller for providing a state-ment to the Company that resulted in a fellow employee's discharge formisconduct. However, rather than distinguish Communications WorkersLocal 5795 (Western Electric), 192 NLRB 556 (1971), as did the judge, shewould overrule it. In Scofield v. NLRB, 394 U.S. 423, 430 (1969), theCourt stated:§8(bXI) leaves a union free to enforce a properly adopted rule whichreflects a legitimate union interest, impairs no policy Congress hasimbedded in the labor laws, and is reasonably enforced against unionmembers who are free to leave the union and escape the rule.In Member Dennis' view, a union rule that authorizes the fining of mem-bers for reporting a fellow employee's infraction of a proper plant ruledoes not reflect a "legitimate union interest," and is contrary to nationallabor policy, which favors the observance of valid rules governing theworkplace.Chairman Dotson and Member Hunter find that Western Electnc is dis-similar to the case presented here. They therefore find it unnecessary topass on the continued validity of Western Electric in this case.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge. This casewas tried at Dayton, Ohio, on November 10, 1982. Upona charge filed by James V. Coggin, Jr., attorney forDAP, Inc., on November 5, 1981, the Regional Director269 NLRB No. 21for Region 9 issued a complaint on March 17, 1982, al-leging that Oil, Chemical and Atomic Workers Interna-tional Union, and its affiliate Local 7-103, AFL-CIO,CLC, herein called the Respondent or the Union, violat-ed Section 8(b)(1)(A) of the Act by imposing monetaryfines on two of its members who were employed byDAP, Inc., a subsidiary of Plough Inc., herein called theCompany. The Respondent has denied that it has violat-ed the Act.All parties were given full opportunity to participate,to produce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. TheGeneral Counsel and the Respondent submitted briefswhich have been carefully considered.On the entire record in the case, and from my observa-tion of the witness and their demeanor, I make the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Company has been engaged in the manufacture ofcaulking and putty compounds at its Dayton, Ohio facili-ty. During the 12 months preceding the issuance of thecomplaint, the Company, in the course of its operations,sold and shipped from its Dayton, Ohio facility products,goods, and materials valued in excess of $50,000 directlyto points outside the State of Ohio. The complaint al-leges, the Respondent admits, and I find that the Compa-ny is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within themeaning of Section 2(5) of the Act.IIl. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe facts giving rise to the dispute in this proceedingare in the main uncontroverted. The Respondent repre-sented all production and maintenance workers at theCompany's Dayton plant pursuant to a contract runningfrom March 21, 1980, to March 20, 1983. On June 14,1981, employees William Britton, Ralph Miller, and J.B.Monday were working on a so-called latex line at theCompany plant. Britton was the crew chief and duringcertain portions of the shift, Monday was charged withloading tubes into a magazine on a line where they arefilled with caulk. During this operation both Britton andMiller, at different times, noticed that Monday was bend-ing the tubes against the magazine before feeding theminto the line. As a result of the tubes being bent, the ma-chine was jammed and the caulk "puked" over the floor.The assembly line was then shut down and both Brittonand Miller were forced to clean the caulk from the floor.According to the undisputed testimony the line was shutdown for approximately 40 minutes causing a loss to theCompany of about $1,000.Britton testified that he pulled out 10 tubes from themachine which were bent over at the ends, and that he129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled over Steven Dunlevy, the supervisor, and showedhim some of the bent tubes. Miller at one point also no-ticed some bent tubes which he pointed out to Britton,stating that of coure he knew J.B. is bending the tubes.The following night, June 15, Britton was called to theoffice and told by Dunlevy that before any discipline canbe taken, he and Miller would have to sign a statement.Britton stated that he asked Miller whether he would bewilling to sign a statement and then both of them wentto the office and signed a statement which was witnessedby Dunlevy and another supervisor, Williams. The state-ment in effect said that Britton and Miller observedMonday smashing tubes and feeding them into the maga-zine causing the machine to spill. This resulted in exces-sive downtime and damage to finished goods.The Company's plant rules provide: "Any employeewho willfully destroys another employee's personalproperty or destroys company property will be dis-charged." Both Britton and Miller were aware of thisand in addition Dunlevy advised them that their signinga statement could result in Monday's termination. How-ever Britton and Miller were told there would be nopressure on them from management to sign a statement.Of course, the end result was that Monday was dis-charged.The Union's bylaws provide for the filing of chargesagainst employees, "engaging in conduct detrimental tothe welfare and interests of the membership of the Oil,Chemical and Atomic Workers International Union."Charges were filed on August 6, 1981, against Brittonand Miller alleging that they had violated this provisionof the bylaws by signing an "unsolicited statement claim-ing that a fellow union member, J.B. Monday, was inten-tionally putting bad tubes in the filler of the latex line."It further alleged that as a result of such statementMonday was discharged. At the hearing herein, the par-ties stipulated that the internal charges were duly filedand processed according to the rules of the Union andthat the procedures conducted were fair and regular. Asa result of the union proceedings, fines in the amount of$300 and 2 weeks' pay were levied against Britton andMiller on October 1, 1981. In addition the GeneralCounsel has stated that no contest as to the reasonable-ness of the fine is involved in this matter. Britton andMiller appealed these fines to the International union tono avail.From the facts as detailed above and the stipulationreached at the hearing, the issue is simply whether theRespondent, by fining Britton and Miller for alleged vio-lations of the union rules, violated Section 8(b)(l)(A) ofthe Act.B. Analysis and ConclusionIn Scofield v. NLRB, 394 U.S. 423 (1969), the SupremeCourt found that the right of a union under Section8(b)(1)(A) of the Act "to prescribe its own rules with re-spect to the acquisition or retention of membership there-in," included the right of the union to enforce such rulesby fines or expulsion, if necessary. However the Courtalso said that a rule may not be so enforced if it "invadesor frustrates an overriding policy of the labor law." Insuch case, enforcement would violate Section 8(b)(1)(A)of the Act. See NLRB v. Shipbuilders, 391 U.S. 418(1968).A prime example of such overriding national policy isthat set forth in the so called Steel Workers trilogy inwhich the Supreme Court described the arbitration andgrievance machinery as being "at the very heart of thesystem of industrial self-government." Steel Workers v.Warrior & Gulf Co., 363 U.S. 574, 581 (1960). It empha-sized that the "grievance procedure is, in other words, apart of the continuous bargaining processes." The Boardhas honored these principles by finding violations of Sec-tion 8(b)(1)(A) in cases where a union has fined membersfor appearing and testifying in arbitration proceedings ina manner contrary to the interest of other members.'Moreover this ruling is not confined only to the arbi-tration hearing itself but rather extends to the wholeprocess of the grievance machinery. Thus the Board, in acase more closely aligned to the instant case, affirmedthe decision of an administrative law judge finding that aunion violated Section 8(b)(1)(A) for charging, trying,and fining an employee-member who had given a state-ment to the employer during the pendency of a griev-ance. Amalgamated Transit Union Division 825 (Transportof New Jersey), 240 NLRB 1267 (1979). Thus, it recog-nized that the policy extends to an action which occursprior to the actual arbitration hearing, the filing of thegrievance which starts the process. Here we are involvedwith an action occurring a step before the actual filing ofthe grievance, which is an employer's preparation for thefiling of a potential grievance. The Respondent herein,having discharged an employee for a serious violation ofa work rule which specifies discharge as a penalty, couldreasonably expect that a grievance would be filed and,absent settlement, be processed to the status of an arbi-tration hearing. In this connection it is noted that the Re-spondent's supervisors, who solicited and obtained thestatement from Britton and Miller, advised them beforethey signed that Monday would undoubtedly be dis-charged and that their statement would be used in con-nection with any grievance or proceeding that followedfrom the discharge.The Respondent primarily relies on CommunicationsWorkers Local 5795 (Western Electric), 192 NLRB 556(1971). In that case, an employee reported to the compa-ny that a fellow employee had a bottle of an alcoholicbeverage in a drawer of the machine on which she wasworking, contrary to a company rule. As a result theunion fined the member who reported the incident, theBoard dismissed the complaint which had been issuedagainst the union. The case is distinguishable in severalways. In Local 5795, the employee not only informed thecompany of the presence of the alcoholic beverage butalso gave the name of the employee who owned it. TheBoard found that application of the union's rule in thecircumstances did not infringe upon any statutory laborpolicy. In the instant case the supervisor was called tothe latex by Britton and was shown the damaged tubes.Moreover it may well be argued that Britton as crewI Teamsters Local 557 (Liberty Transfer), 218 NLRB 1117 (1975); Can-nery Workers Local 788 (Marston Ball), 190 NLRB 24 (1971),130 OIL WORKERS LOCAL 7-103 (DAP, INC.)chief, although not a supervisor within the meaning ofthe Act, had a duty to keep the line working in properorder. Clearly this would include reporting to manage-ment the cause and reason for the stoppage. In additionas pointed out in Amalgamated Transit Union Division825, supra, the Respondent fined Britton and Miller forsubmitting a signed statement, not for informing on amember.In sum, I find that by consenting to the Company's re-quest for a signed statement, with knowledge thatMonday would likely be discharged, Britton and Millerwere cooperating with the grievance machinery, despitethe fact that a grievance had not as yet been filed. Itwould be anomalous to find a violation of the Act wheresuch statement has been given after the filing of a griev-ance, and yet find no violations when the statement isgiven before the filing and at a time when it was reason-ably clear that the grievance machinery would be in-voked by the discharged employee. The policy of favor-ing the arbitration and grievance machinery over aunion's right to fine members for violations of internalrules should reasonably extend to the preparation for thegrievance. I find, therefore, that the Respondent violatedSection 8(b)(1)(A) of the Act by fining Britton andMiller because they gave a statement to the Companybefore a grievance was filed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent as set forth in sectionIII, above, occurring in connection with the operationsof the Company described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By charging, trying, and fining William R. Brittonand Ralph W. Miller, for providing a statement to theCompany in connection with the grievance machineryunder the collective-bargaining agreement, the Respond-ent violated Section 8(b)(1)(A) of the Act.4. By engaging in the aforesaid conduct the Respond-ent engaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.Having found that the Respondent charged, tried, andfined William R. Britton and Ralph W. Miller in viola-tion of Section 8(b)(l)(A) of the Act, I shall thereforerecommend that the Respondent refund to Britton andMiller the full amounts of the fines assessed against themwith interest to be computed in the manner set forth inthe manner prescribed in Florida Steel Corp., 231 NLRB651 (1977). It is also recommended that the fines assessedagainst Britton and Miller, and any references to thefines be expunged from the Respondent's records.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended2ORDERThe Respondent, Oil, Chemical and Atomic WorkersInternational Union, and its affiliate Local No. 7-103,AFL-CIO, CLC, its officers, agents, and representatives,shall1. Cease and desist from(a) Charging, trying, fining, or otherwise discipliningWilliam R. Britton and Ralph W. Miller for providingstatements to DAP, Inc., in connection with the griev-ance machinery under the collective-bargaining agree-ment.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Rescind the fines assessed against William R. Brit-ton and Ralph W. Miller for providing statements to theCompany in connection with the grievance machineryunder the collective-bargaining agreement, and expungefrom its records any reference to that fine.(b) Refund to William R. Britton and Ralph W. Millerthe full amount of the fines assessed against them, withinterest, as set forth in the section of the decision entitled"The Remedy."(c) Post at its offices and meeting halls copies of theattached notice marked "Appendix."3Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(d) Sign and return to said Regional Director sufficientcopies of the attached notice marked "Appendix" forposting by DAP, Inc., if willing, in conspicuous places,including all places where notices to employees are cus-tomarily posted.2 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."131 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT charge, try, fine, or otherwise disciplineWilliam R. Britton and Ralph W. Miller, or any of ourmembers, for providing a statement to the Employer inconnection with the grievance machinery under the col-lective-bargaining agreement.WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of the rights guaranteedthem by Section 7.WE WILL rescind the fines assessed against William R.Britton and Ralph W. Miller for providing a statement tothe Company in connection with the grievance machin-ery under the collective-bargaining agreement and ex-punge from our records any reference to that fine.WE WILL refund to William R. Britton and Ralph W.Miller the full amount of the fines assessed against them,with interest.OIL, CHEMICAL AND ATOMIC WORKERSINTERNATIONAL UNION AND ITS AFFILI-ATE LOCAL No. 7-103, AFL-CIO, CLC132